Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed June 1, 2021.
The claim objection, 35 U.S.C. §112(b) and (d) rejections, and 35 U.S.C. §103 rejections made in the Office action of March 2, 2021 are withdrawn in view of the arguments made in the Amendment of June 1, 2021 and the Examiner’s Amendment and Examiner Initiated Interview included with this notice.
Examiner notes the Remarks/Arguments section of the Amendment filed June 1, 2021 states a replacement drawing sheet was filed with the Amendment in response to the drawing objection made in the Office action of March 2, 2021.  However, a replacement drawing sheet does not appear to be present in the application file contents.

Drawings
The drawing objection made in the Office action of March 2, 2021 still remains outstanding.  As noted above, the Remarks/Arguments section of the Amendment filed June 1, 2021 states a replacement drawing sheet was filed.  However, a replacement drawing sheet does not appear to be present in the application file contents.  A corrected drawing must be submitted in reply to avoid abandonment of this application.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record, Mr. David Nocilly on July 12, 2021.
The application has been amended as follows:
The claims are amended as follows:
1. (currently amended) A tool for mounting a tension clamp (19) surrounding an object to be fastened, the clamp having a band (20) surrounding the object to be fastened and a buckle (21) mounted on a first band end portion (22) and surrounding the band (20), wherein a second band end portion (23) extends through the buckle (21), the tool comprising;
a holding mechanism for holding the buckle (21) including the band (20) surrounding the object to be fastened;
a tensioning device for tensioning the band (20) around the object to be fastened by applying tension to the second band end portion (23);
a locking device (50) for locking the buckle (21) on the band (20) having two plier jaws (54) adapted to be inserted into two lateral windows (25) of the buckle (21) for simultaneously bending s of the second band end portion (23) without bending side edges of the first band end portion (22) 
a severing device for severing any excess band length,
characterised in that each of the plier jaws (54) an inclined surface (55) with a width corresponding to a width of the corresponding window (25) as measured in the longitudinal direction of the band and is adapted to be actuated so as to shear and bend upward a portion (24) of the side edge of the second 
Claims 2-3 canceled.
4. (currently amended) The tool of claim [[3]] 1, wherein the inclined surfaces (55) are provided with grooves (56).
5. (previously presented) The tool of claim 1, wherein the severing device includes a shearing member movable in a direction transverse to the longitudinal direction of the band for cutting off the second band end portion (23) at an end face (26) of the buckle (21) remote from the first band end portion (22).
6. (previously presented) The tool of claim 5, wherein the shearing member is provided with grooves (37) in its surface.
7. (previously presented) The tool of claim 5, wherein the shearing member co- operates with an edge (62) provided at the end face (26) of the buckle (21).
8. (previously presented) The tool of claim 7, wherein an end of the shearing member remote from the buckle (21) is rounded.
9. (currently amended) The tool of claim 1, wherein the severing device has [[two]]a second pair of plier jaws (70; 72) operating against one another and having cutting edges for notching both sides of the second band end portion (23) at an end face (26) of the buckle (21) remote from the first band end portion (22).
10. (previously presented) The tool of claim 9, wherein the plier jaws (72) of the severing device have inclined surfaces.
11. (currently amended) The tool of claim 1, wherein the locking device locking device 
12. (previously presented) The tool of claim 11, wherein the locking device (50) is controllable in such a manner that the locking device is released of its engagement in the window (25) of the buckle (21) after operation of the severing device.  
13. (previously presented) The tool of claim 1, wherein the locking device (50) and the severing device are controllable by a common control crank (51).
14. (currently amended) The tool of claim 1, wherein the tensioning device has a clamping mechanism which is movable away from the holding mechanism.
15. (previously presented) The tool of claim 14, wherein the tensioning device has a load cell (46) for monitoring any tensional force on the second band end portion (23).
16. (currently amended) The tool of claim 15, wherein the movement of the clamping mechanism is controllable dependent on distance moved reaching a predetermine tension 
17. (previously presented) The tool of claim 1, wherein the holder includes a proximity sensor (35) for detecting whether the band (20) is present in the tool.
18. (currently amended) A tool for mounting a tension clamp (19) surrounding an object to be fastened, the clamp having a band (20) surrounding the object to be fastened and a buckle (21) mounted on a first band end portion (22) and surrounding the band (20), wherein a second band end portion (23) extends through the buckle (21), the tool comprising;
means for holding the buckle (21) including the band (20) surrounding the object to be fastened;

means for locking the buckle (21) on the band (20) bend both side edges of the second band end portion (23) without bending side edges of the first band end portion (22);
means for severing any excess band length; and
wherein the means for locking the buckle (21) on the band (20) an inclined surface (55) with a width corresponding to a width of the lateral window (25) as measured in the longitudinal direction of the band and is adapted to be actuated so as to shear and bend upward a portion (24) of a lateral edge of the second band portion in the two lateral windows (25), and
wherein said shearing is achieved at edges of the respective window (25) of the buckle (21) such that the buckle (21) itself will shear the side edge of the second band end portion (23).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 have been amended by examiner’s amendment to clarify the ‘locking device’ (Claim 1) and the ‘means for locking’ (Claim 18) as claimed in the third clause after the preamble does not have ‘a clamping mechanism’ adapted to be inserted into the lateral windows, but actually has plier jaws adapted to be inserted into the lateral windows for locking the buckle on the band.  This clarification in conjunction with the incorporation of the limitations of dependent Claim 3 into Claim 1 distinguishes Claims 1 and 18 as amended over the prior art of record.

Another pertinent piece of prior art in this regard is U.S. Patent Application Publication No. 2009/0241298 A1 by Figiel (hereinafter FIGIEL), which discloses a seal with pre-cut slits formed in the seal body for securing the seal around a strap.  It may be considered that FIGIEL discloses a seal with lateral windows made between slits 112 (see Fig. 1), which are used to shear upwardly side edges of band end portions as shown in Fig. 5.  But, it is noted FIGIEL discloses both band end portions are sheared when bending up tabs 114.  Therefore, it fails to teach bending side edges of only one band end portion while not bending or shearing the other band end portion.  Similarly, U.S. Patent No. 2,118,158 to Carlson discloses a fastener which is used by shearing and bending both band end portions within the fastener’s windows, in this particular case, downwardly.
Dependent Claims 4-17 present further limitations to the tool as claimed in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725